Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered. 
Status of Application
2.	Acknowledgment is made of the amendments filed 06/03/2022. Upon entering the amendments, claims 2-3 are canceled and claim 1 is amended. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claim over the prior art applied in the previous office action. The amendments change the claim to fully reflect applicant's inventive method of manufacturing a refractory, and applicant's arguments show that the refractory of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the added limitation pertaining to determining a Fe2O3 content of 2.0-2.2%, and from this value determining T and t values such as Formulas (2) to (5) are satisfied, is not a step taught nor suggested with sufficient specificity by the prior art of record such that the instant amended claim would be rendered obvious by said prior art. It has been shown that the broad Fe2O3 range of the previously applied prior art to Soudier et al would not be able to lead a skilled artisan to a Fe2O3 value falling within the 2.0-2.2%, as the only exemplary embodiment within this broader range falls outside of said range. Therefore, the previously issued grounds of prior art rejection are withdrawn. 

Allowable Subject Matter
4.	Claim 1 is allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of manufacturing an Al2O3-SiO2-based refractory. Specifically, the prior art fails to teach a method wherein a refractory having an Al2O3 content of 35-80 wt% is prepared by determining firing conditions for the refractory, said firing conditions including a target firing temperature T to which the temperature of the refractory is raised continuously and a firing time t being the time at which the refractory is held at T, wherein determining the T and t values comprises measuring the amount of Fe2O3 in the refractory to be in the range of 2.0-2.2 wt%, and using this value to calculate acceptable T and t values that would meet each Formula limitation (2) to (5), wherein said values are determined by calculating a firing parameter P according to Formula (4) such that the parameter increases with increasing Fe2O3 value, and wherein the refractory is formed so that it is able to function as a heat treatment furnace refractory without a coating treatment being performed thereon. 
The most relevant prior art references found are Soudier et al (US 2016/0318814) and McCauley et al (US 2016/0289123). The difference from instant claims is that while Soudier et al teaches a silico-aluminate aggregate and refractory produced therefrom, wherein the content of Al2O3 is 70-95 wt% and the Fe2O3 content is up to 5 wt%, and further teaches that firing can take place at a temperature of up to 1500 °C, with 1300 °C specifically mentioned, Soudier et al does not teach a Fe2O3 amount falling within the range of 2.0-2.2 wt%, and does not provide a sufficiently specific teaching that would lead one of ordinary skill in the art to choosing an amount from this range. As such, the limitations of the amended claims based on determining firing time and temperature from this range of Fe2O3 is not taught or suggested by Soudier. McCauley et al teaches a process for producing an Al2O3-SiO2-based refractory that further comprises Fe2O3 comprising a firing step in a temperature range overlapping the corresponding range of the instant claims; however, McCauley also does not teach or suggest a refractory comprising 2.0-2.2 wt%, and does not teach determining firing time and temperature from this range of Fe2O3. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW1 July 2022